Citation Nr: 0126927	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  97-32 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for bilateral varicose 
veins, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran retired from service in April 1990, after having 
served on active duty, which included service in Vietnam, for 
a period in excess of 20 years.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In November 1999, the Board remanded this matter for further 
development.  


FINDINGS OF FACT

1.  Prior to September 30, 2000, the veteran's service-
connected bilateral varicose veins were primarily manifested 
by complaints of pain, and were not manifested by marked 
distortion and sacculation, with edema and episodes of 
ulceration, or involvement of deep circulation.

2.  Prior to September 30, 2000, the evidence did not show 
that varicose veins of either extremity were manifested by 
persistent edema, stasis pigmentation, eczema, or ulceration.   

3.  The evidence demonstrates that as of September 30, 2000, 
the veteran's bilateral varicose veins (each extremity) were 
manifested by pain, edema, stasis pigmentation, and mild 
eczema.  


CONCLUSIONS OF LAW

1.  Prior to September 30, 2000, the criteria for a 
disability rating in excess of 30 percent for varicose veins 
of the lower extremities, bilateral, were not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.10, 
4.104, Diagnostic Code 7120 (1997), 4.104, Diagnostic Code 
7120 (2001).

2.  As of September 20, 2000, the criteria for a disability 
rating of 40 percent for varicose veins of the right lower 
extremity is warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.10, 4.104, Diagnostic Code 7120 
(2001).  

3.  As of September 20, 2000, the criteria for a disability 
rating of 40 percent for varicose veins of the left lower 
extremity is warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.10, 4.104, Diagnostic Code 7120 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A February 1991 rating decision granted service connection 
for varicose veins of the left leg and assigned a zero 
percent rating from separation from service.  

The veteran was afforded a VA examination in September 1994.  
The veteran complained of frequent swollen and tender 
varicose veins.  Varicose veins of the posterior left knee 
extending around the medial surface of the left leg were 
noted.  Varicose veins from above the right knee extending 
down to the calf were also noted.  The diagnosis was 
moderately extensive varicose veins of the legs.  

In a December 1994 RO decision, the veteran was granted 
service connection for varicose veins of both legs and a zero 
percent rating was assigned from May 1990, a 10 percent 
rating was assigned from September 1993, and a 30 percent 
rating was assigned from August 1994.  A bilateral factor was 
added for the varicose veins from September 1993.  38 C.F.R. 
§ 4.26 (2000).

VA medical center outpatient treatment records indicate that 
he veteran was seen for varicose veins in January 1996.  
Vascular surgery was recommended but the veteran declined the 
procedure.  Jobst stocking service were prescribed.  He was 
to return to the facility if the condition did not improve.  

In October 1996, the veteran requested an increased rating 
for his service-connected varicose veins.  A VA examination 
was conducted in November 1997.  The veteran stated that his 
varicose veins cause pain and he has had no relief since 
1990.  The examiner related that the veteran denied any 
history of bleeding or ulcers from the varicose veins, 
claudications, cold sensitivity, venous stasis disease, 
angioneurotic edema, other arterial disease, or malignancy.  
The examiner also noted that the veteran's varicose veins did 
not preclude exercise, or interfere with his daily 
activities.  Examination revealed that the veteran's 
extremity temperature was normal.  He had no superficial 
phlebitis.  The veteran did show some dilated varicose veins 
on both lower extremities from the knees to the ankles.  
There was no ulcers or tissue loss, pedal edema or scars of 
the lower extremities, or eczema.  The veteran denied any 
tenderness.  The deep circulation did not appear to be 
compromised.  The varicose veins was noted to have been one 
centimeter in maximum diameter and were located on the 
anterior and lateral surfaces of both lower extremities.  

A VA outpatient treatment record dated in April 1997 noted 
that the veteran had no edema of the lower extremities.  A 
September 1997 note indicated that the veteran had 2+ 
peripheral pulses.  Later that month, the veteran had 1+ 
peripheral pulses.  In July 1998, no ulcers of the feet were 
noted but there was poor tibial vibratory sense.  He had 2+ 
distal pedal and posterior tibial pulses bilaterally.  In May 
1999, no edema of the extremities was noted.  In July 1999, 
no clubbing, cyanosis, or edema was noted.  The distal pulses 
were not palpable but he did have Doppler posterior tibial 
and pedal pulses bilaterally.  

In April 1997, the veteran was admitted to the Jennie Stuart 
Medical Center for chest pains.  The report of this admission 
reflects that there was no pedal edema of the lower 
extremities at the time.  

A VA examination was conducted in May 2000.  The veteran 
stated that his varicose veins have been getting 
progressively worse.  He claimed to have been unable to work 
due to the pain.  He works in a factory and has to sit down 
often because of the pain.  The veteran further noted that he 
treats this disability with rest and elevation.  Examination 
noted multiple varicose veins on his lower extremities which 
were tender to palpation.  None of the varicose veins were 
erythematous or draining.  The diagnosis was varicose veins.  

In a September 30, 2000 examination report, the examiner 
stated that the veteran had grade one edema of the lower 
extremities.  He also had stasis pigmentation in the lower 
extremities, particularly in the anterior aspect of the lower 
extremities.  The veteran had mild eczema, and he had no 
ulceration at the time, although he had had it in the past.  

Law and Analysis

The veteran and his representative contend, in substance, 
that a higher evaluation is warranted for the veteran's 
service-connected bilateral varicose veins, given their 
current symptomatology.

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran and his representative 
were provided with a copy of the appealed August 1997 rating 
action, and were also provided a Statement of the Case in 
September 1997, and Supplemental Statements of the Case in 
April 1999 and May 2001.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate the claims

Further, VA has accorded the veteran several examinations in 
relation to this claim, including one pursuant to the 
December 1999 Board remand.  Further, the RO has advised the 
veteran of the evidence necessary to complete his claim in a 
letter dated in February 2001, at which time he (and his 
representative) was also informed of the provisions of the 
VCAA.  Further, there does not appear to be any pertinent 
medical evidence that is not of record or requested by the 
RO.  Thus, the Board finds that VA has fulfilled its duty to 
assist the veteran in developing the facts pertinent to this 
claim.  No further assistance to the veteran is required to 
comply with the duty to assist.

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2001).

The Board has reviewed this claim in light of the history of 
the disability since its onset; however, where, as in this 
case with this issue, entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's varicose veins are and have been evaluated 
pursuant to the criteria found at 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  During the pendency of this appeal, 
the criteria for evaluating cardiovascular disabilities were 
changed and the new regulations became effective on January 
12, 1998.  See 62 Fed. Reg. 65207 (1997).  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas, supra. 

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and revised versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).

Under the "old" version of Diagnostic Code 7120, a 10 percent 
rating was warranted for moderate disability, variscosities 
of the superficial veins below the knees, with symptoms of 
pain and cramping on exertion, unilateral or bilateral.  
Moderately severe disability, involving superficial veins 
above and below the knee, with variscosities of the long 
saphenous, ranging in size from one to two centimeters in 
diameter, with symptoms of pain or cramping on exertion, 
without involvement of the deep circulation warranted a 20 
percent rating when unilateral and 30 percent when bilateral.  
Severe disability, involving superficial veins above and 
below the knee, with involvement of the long saphenous, 
ranging over 2 centimeters in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration, no 
involvement of deep circulation, warranted a 40 percent 
rating when unilateral and a 50 percent rating when 
bilateral.  Pronounced disability, with the findings for the 
severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation, warranted a 50 
percent rating when unilateral and a 60 percent rating when 
bilateral.  38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).

Under the "new" version of Diagnostic Code 7120, effective 
January 12, 1998, varicose veins manifested by intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery warrants a 
10 percent rating.  A 20 percent rating is warranted for 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is warranted for massive, board-like edema 
with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2001).  

A note following this new version of Diagnostic Code 7120 
provides that the foregoing evaluations are for involvement 
of a single extremity.  If more than one extremity is 
involved, each involved extremity is to be evaluated 
separately and the ratings combined (under 38 C.F.R. § 4.25), 
using the bilateral factor (38 C.F.R. § 4.26), if applicable.

In the instant case, the Board finds that a thorough review 
of the evidence on file does not warrant a disability rating 
in excess of 30 percent under the "old" version of Diagnostic 
Code 7120 at any point during the relevant time period.  
Clearly, the veteran's varicose veins have been no more than 
moderately severe, and certainly not severe, as those terms 
are characterized under the old criteria, since the date of 
the claim.  Specifically, it has not been demonstrated that 
this disability has, at any point, been manifested by 
superficial veins above and below the knee, with involvement 
of the long saphenous, ranging over 2 centimeters in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration, no involvement of deep circulation.  
Thus, the Board finds that the veteran does not meet or 
nearly approximate the criteria for a disability rating in 
excess of 30 percent under the "old" version of Diagnostic 
Code 7120.  38 C.F.R. § 4.104 (1997).

In reviewing the evidence with respect to the "new" criteria, 
effective January 12, 1998, the Board finds that at no point 
from that time until September 30, 2000, had it been 
demonstrated that more than separate 10 percent evaluations 
would have been warranted for the veteran's varicose veins.  
Specifically, the evidence clearly shows that this disability 
had not been manifested by persistent edema, incompletely 
relieved by elevation of the extremities, with or without 
beginning stasis pigmentation or eczema, as would have been 
necessary to warrant separate 20 percent evaluations.  In 
fact, it was consistently noted that the veteran had no edema 
of the lower extremities.  

Thus, the old criteria is clearly more favorable to the 
veteran from the time of his claim until September 30, 2000.  
That being said, an increase in the 30 percent evaluation 
assigned from the date of the claim until September 30, 2000, 
is not warranted.  

However, as of September 30, 2000, the date of the veteran's 
VA examination described above, the evidence demonstrates 
that his service-connected varicose veins resulted in a level 
of disability more consistent with persistent edema and 
stasis pigmentation or eczema.  As noted, for the first time 
it was indicated that the veteran had grade one edema of his 
lower extremities, as well as stasis pigmentation.  Further, 
mild eczema was noted.  Therefore, the Board finds that a 40 
percent rating is warranted for each lower extremity, as of 
September 30, 2000.  

The Board notes that an increase to the next higher 
evaluation - or 60 percent - is not warranted as the veteran 
has not shown persistent ulceration during outpatient 
treatment or VA examination.  

The Board notes again that the veteran would not be entitled 
to an increased rating under the "old" Diagnostic Code 
after September 30, 2000 (or at any point during the relevant 
time period, as noted), as he has not shown marked distortion 
and sacculation, ulceration, or involvement of the long 
saphenous vein, ranging over two centimeters in diameter.  

Finally, there is no showing that the veteran's bilateral 
varicose veins reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  The Board does not 
doubt that the veteran's varicose veins are painful and 
somewhat disabling, however, it has not been objectively 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards. In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand 
this claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An evaluation in excess of 30 percent prior to September 30, 
2000, for service-connected bilateral varicose veins, is 
denied

A 40 percent rating for the veteran's service connected 
varicose veins of the right lower extremity, is granted from 
September 30, 2000, subject to the laws and regulations 
governing the payments of monetary awards.

A 40 percent rating for the veteran's service connected 
varicose veins of the left lower extremity, is granted from 
September 30, 2000, subject to the laws and regulations 
governing the payments of monetary awards.



		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals



 

